Citation Nr: 1134796	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1990 to November 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for tinnitus and declined to reopen a claim for bilateral hearing loss for lack of new and material evidence.  The Veteran submitted a Substantive Appeal with respect to both issues.  In a July 2007 rating decision, service connection for tinnitus was granted.  As this represents a complete grant of the benefit sought on appeal, that issue is not currently before the Board.  

In November 2010, the Board reopened the claim for service connection for bilateral hearing loss and remanded it for further development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Bilateral hearing loss did not begin during service or for many years thereafter, and is not shown by competent evidence to be causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in December 2006, which complied with the notice requirements for service connection claims.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  


Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends he suffers bilateral hearing loss as a result of noise exposure in service.  Specifically, he reports that he was exposed to aircraft noise in his duties, which included aircraft maintenance.  His Form DD214 indicates that his rating was DC-9750, damage controlman, and that he had one year and six months of sea duty.  Service connection is in effect for tinnitus.  Noise exposure in service is conceded.  

Service treatment records reflect that the Veteran entered service with normal hearing.  On the authorized audiological evaluation during his enlistment examination in  May 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
10
5
10
0
10

In October 1990, the Veteran was assessed as having external otitis with possible otitis media, and he had confirmed otitis media in his left ear in July 1992.  The Veteran underwent a physical in February 1992, in which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
15
LEFT
20
10
15
15
20

During the Veteran's separation physical examination in July 1992, he reported experiencing hearing loss and occasional ringing in his ears with noise exposure.  Audiometric testing disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
15
LEFT
20
10
15
15
20

The Veteran was afforded a VA audiological evaluation in December 2004.  He reported that he had noticed some hearing difficulty for the past 10 years and that he had difficulty hearing in all situations.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent correct in the right ear and 94 percent correct in the left ear.  The examiner stated that the Veteran's hearing was within normal limits and that he had excellent speech recognition ability in both ears.

The claims file contains the results of a private audiological evaluation conducted in March 2007, in which the Veteran reported that he had difficulty understanding conversations, on the phone, and listening to television.  On examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
25
LEFT
25
25
20
20
30

The examiner diagnosed mild sensorineural hearing loss in the left ear from 4000 to 8000 Hz, while he noted that hearing was normal in the right ear. 

The Veteran underwent a private hearing aid evaluation in February 2008, in which pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
55
55
LEFT
30
35
30
30
35

Speech audiometry revealed speech recognition ability of 76 percent correct in the right ear and 84 percent correct in the left ear.  The record does not indicate whether speech recognition scores were determined using the Maryland CNC Test.  The claims file contains a March 2008 letter from E.G., M.D., a private physician, which states that the Veteran attributes his hearing loss to noise exposure in service.  

The Veteran was afforded a VA examination in May 2008, in which the examiner diagnosed mild to moderate hearing loss for tones, with normal hearing for speech.  The examiner noted that the examination was not adequate for rating purposes.  He also stated that the Veteran's loss was not related to service, since his hearing was normal in 2004. 

VA treatment records indicate that the Veteran had an audiological consult in June 2010.  He reported noise exposure in service from engines and generators, stating that hearing protection was used.  The Veteran reported post-service occupational noise exposure from aircraft engines, as well as recreational use of power tools with hearing protection.  He complained of decreased hearing, dizziness, lightheadedness, and unsteadiness, as well as aural pressure and a history of ear infections during service.  He denied head or ear trauma, aural numbness, facial numbness, or any family history of hearing loss.  On examination, ear canals were clear and middle ear studies revealed normal tympanograms with absent acoustic reflexes bilaterally.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
35
LEFT
30
35
30
35
45

Speech audiometry revealed speech recognition ability of 64 percent correct in each ear.  The Veteran was fitted for hearing aids in August 2010.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA audiological evaluation in November 2010, in which he reported that he was exposed to noise from aircraft engines, machinery, and power tools in service and that hearing protection was used.  Post-service occupational noise exposure included machinery, tools and heavy equipment, with hearing protection.  The Veteran denied any recreational noise exposure.  On examination, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
35
40
LEFT
35
35
35
40
45

Speech audiometry revealed speech recognition ability of 72 percent correct in the right ear and 76 percent correct in the left ear.  The examiner diagnosed sensorineural hearing loss that was mild in the right ear and mild to moderate in the left ear.  She stated that the Veteran's hearing loss disability would have significant effects on his occupation due to decreased concentration, poor social interactions, and difficulty following instructions.  Reviewing the claims file, the examiner noted that the Veteran's hearing acuity had been normal during and after service and that audiological tests as late as December 2004 demonstrated normal hearing.  She concluded that hearing loss is less likely than not the result of military noise exposure.  

After carefully evaluating the relevant evidence, the Board has determined that the Veteran's hearing loss is not related to his service.  The evidence reflects that a chronic hearing loss disability did not begin in service or for many years thereafter, and there is no competent evidence relating the current hearing loss disability to any incident of service.  

Although the Veteran's hearing thresholds did not meet the requirements of a hearing loss disability as defined by VA regulation at any time during active service, the Board acknowledges that he did experience an upward shift in hearing thresholds during this period.  Despite this threshold shift, the record as a whole does not show that the Veteran developed a chronic hearing loss disability in service.  See Hensley, 5 Vet. App. at 159-60.  The evidence shows that the Veteran's hearing was within normal limits upon entry into and separation from service, and that it was still within normal limits when evaluated in December 2004 and March 2007.  The earliest evidence of a hearing loss disability is dated in February 2008, more than 15 years after the end of active service.  That a condition manifests many years after service weighs against a finding of service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the November 2010 VA examination opinion represents the only competent and credible opinion addressing the Veteran's claimed hearing loss, and this opinion weighs against his claim.  

In his March 2008 letter, the Veteran's private physician did not offer his medical opinion as to the etiology of the Veteran's hearing loss; rather, he noted only that the Veteran himself attributes his hearing loss to noise exposure in service.  The Veteran is competent to describe the symptoms he has experienced, and the Board has duly considered his contentions; however, as a layperson, he is not competent to provide as medical opinion as to whether his hearing acuity was so impaired as to meet the requirements of 38 C.F.R. § 3.385.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

In summary, the evidence fails to show that the Veteran's hearing loss disability related to his active service.  Accordingly, the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


